NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/28/2020 lists NPL document(s) for which a legible copy is not found as submitted.
Furthermore, NPL documents submitted on 6/11/2021 have not been considered given that they are not listed on any IDS filed.
Claim Objections
Claims 10 and 12-16 are objected to because of the following informalities:
Claims 10 and 12-16 are currently drafted as being drawn to a method, however they are dependent on claims 1 or 8, which are apparatus claims.  These claims are interpreted similarly as for claims 2 and 4-8 given their similarity in claim language scope, and it appears that claims 10 and 12-16 should have been dependent on claims 9 and 14, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUM (US 20040071164 A1) in view of DAHLGREN et al. (US 5754791 A).
Re claim 1, BAUM discloses (abstract – [0051]) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations – fig.5), comprising:
a wire-based detector mapping module [0051] for the mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities (i.e. mapping port physical location) of a communication network (i.e. fig.18); 
and 

	However, BAUM fails to explicitly disclose:
wherein the wire-based detector mapping module is configured to employ a caching procedure for mapping the ports with LAN connections.
	DAHLGREN discloses (abstract – claim 1) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations), comprising:
a wire-based detector mapping module (c.17, ll.20-32) for the mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities (i.e. mapping all network addresses to switch output ports) of a communication network (i.e. fig.1); 
wherein the wire-based detector mapping module is configured to employ a caching procedure (c.12 ll.56-67 - i.e. central translation unit 26 uses RAM for storing mapping data along with cache) for mapping the ports with LAN connections (claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a caching procedure as taught by DAHLGREN (c.1, ll.60-63) in order to store address/location data with minimal delay.
Re claim 5, BAUM discloses [0081] the system of claim 1, wherein a LAN network entity includes a network switch or a virtual LAN.  
Re claim 6, BAUM discloses (fig.18-19) the system of claim 1, further comprising a network authentication module configured to authenticating a client device [0113] attempting to communicably connect with components of the communication network. [0149-0153]
Re claim 7, BAUM discloses [0149-0153] the system of claim 6, wherein the network authentication module is configured to receive a client device identifier for vetting purposes. 

mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities of a communication network; 
employing a caching procedure for mapping the ports with LAN connections; and 
mapping the ports with the geographic locations of the respective LAN connections in the functional facility.
Claims 1, 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA (US 20160134484 A1) in view of DAHLGREN et al. (US 5754791 A).
Re claim 1, TANAKA discloses (abstract – [0094-0095]) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations – fig.1), comprising:
a wire-based detector mapping module [0094] for the mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities (i.e. mapping port location with X-Y coordinates) of a communication network (i.e. fig.1-2); 
and 
wherein the ports are mapped [0094-0095] with the geographic locations of the respective LAN connections in the functional facility.
	However, TANAKA fails to explicitly disclose:
wherein the wire-based detector mapping module is configured to employ a caching procedure for mapping the ports with LAN connections.
	DAHLGREN discloses (abstract – claim 1) a system for monitoring usage of a functional facility (i.e. facility of computer network of computers and network stations), comprising:

wherein the wire-based detector mapping module is configured to employ a caching procedure (c.12 ll.56-67 - i.e. central translation unit 26 uses RAM for storing mapping data along with cache) for mapping the ports with LAN connections (claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a caching procedure as taught by DAHLGREN (c.1, ll.60-63) in order to store address/location data with minimal delay.
Re claim 5, TANAKA discloses [0046] the system of claim 1, wherein a LAN network entity includes a network switch or a virtual LAN.  
Re claim 9, TANAKA as modified by DAHLGREN (as for claim 1 – given the similarity in language and scope of the apparatus claim) a method for monitoring usage of a functional facility, comprising: 
mapping of LAN connections in the functional facility with ports of a plurality of LAN network entities of a communication network; 
employing a caching procedure for mapping the ports with LAN connections; and 
mapping the ports with the geographic locations of the respective LAN connections in the functional facility.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUM (US 20040071164 A1) in view of DAHLGREN et al. (US 5754791 A) further in view of LARSEN et al. (US 20090083537 A1).
Re claim 4, However, BAUM as modified by DAHLGREN fails to explicitly disclose:
wherein at least one port of a network entity is blacklisted and therefore not available for connection and location mapping with a client device.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using a blacklist for a port as taught by LARSEN (c.1, ll.60-63) in order to prevent unwanted or unauthorized communication connection for such port.
Claims 8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAUM (US 20040071164 A1) in view of DAHLGREN et al. (US 5754791 A) further in view of SMITH et al. (US 20150324560 A1).
Re claim 8, However, BAUM as modified by DAHLGREN fails to explicitly disclose:
wherein the network authentication module is configured to associate different levels authorizations to different client devices.  
SMITH teaches (abstract) in a similar field of authentication of electronic devices of users [0065], wherein different security degrees are assigned depending on authenticated user, which determines the level of trust for the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using different security levels for different client devices as taught by SMITH in order to prevent unwanted or unauthorized communication access depending on the level of trust given to such user(s).
Re claim 12, rejected as for claim 4.
Re claim 13, rejected as for claim 5.
Re claim 14, rejected as for claim 6.
Re claim 15, rejected as for claim 7.
.
Allowable Subject Matter
Claims 2-3 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        8/17/202115544281